Exhibit 10.1
MARTIN HANAKA
EMPLOYMENT AGREEMENT
WITH
GOLFSMITH INTERNATIONAL HOLDINGS, INC.
     This is an Employment Agreement (this “Employment Agreement”), dated as of
June 13, 2008, entered into between Golfsmith International Holdings, Inc., a
Delaware corporation (the “Company”), and Martin Hanaka (“Executive”).
RECITALS:
     WHEREAS, the Company and Executive desire that Executive provide the
Company employment services upon the terms and conditions set forth below.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein, the parties, intending to be legally bound, agree as follows:
AGREEMENT:
SECTION 1. TERM OF EMPLOYMENT
     (a) Effective Date. Subject to the terms and conditions set forth in this
Employment Agreement, the Company agrees to employ Executive, and Executive
agrees to be employed by the Company for the three year period starting upon the
date hereof (such date being the “Effective Date”).
     (b) Term. Subject to earlier termination pursuant to Section 5, the initial
three-year term of this Employment Agreement is subject to automatic one year
extensions starting on the third anniversary of the Effective Date and on each
subsequent anniversary date, unless, at least 90 days before any such subsequent
anniversary date, Executive or the Company cancels the automatic extension by
giving written notice to the other party of its election to cancel such
extension, in which case the term of Executive’s employment hereunder shall
terminate as of such anniversary date.
SECTION 2. DEFINITIONS
     “Affiliate” as used in this Employment Agreement is defined in Rule 405
under the Federal Securities Act of 1933, as amended.
     “Cause” means:
     (1) Executive’s (i) fraud, (ii) embezzlement, or (iii) misappropriation of
material funds or other material Property (as defined in Section 6(a)), in each
case involving or against the Company or any of its Affiliates;

 



--------------------------------------------------------------------------------



 



     (2) Executive’s indictment for or conviction of any felony or any crime
which involves dishonesty or a breach of trust;
     (3) Executive’s gross negligence or willful misconduct with respect to the
Company or any of its Affiliates which causes material detriment to the Company
or any of its Affiliates;
     (4) Executive commits a violation of the United States’ Foreign Corrupt
Practices Act of 1977, as amended, and such violation is not cured, or is not
capable of being cured, within thirty days of written notice to Executive from
the Company;
     (5) the debarment of Executive from engaging in contracting or
sub-contracting activities with the United States Government if such debarment
is the result of a final determination by an agency of such government that
Executive knowingly acted in a manner justifying such debarment;
     (6) Executive commits a violation of the Company’s code of ethics or code
of business conduct, including but not limited to the Company’s Code of Business
Conduct and Ethics for Directors, Officers and Employees and Code of Ethics for
Senior Executive and Financial Officers, which the Board of Directors of the
Company reasonably determines makes him no longer able or fit to fulfill his
responsibilities under this Employment Agreement, and which is not cured, or is
not capable of being cured, within thirty days after written notice thereof is
given to the Executive by the Company,
     (7) Executive engages in any material breach of the terms of this
Employment Agreement or fails to fulfill his duties under this Employment
Agreement and such breach or failure, as the case may be, is not cured, or is
not capable of being cured, within thirty days after written notice thereof is
given to the Executive by the Company; or
     (8) Executive (i) is censured by any agency of the United States Government
or (ii) fails to satisfy any requirement of any agency of the United States
Government which the Board of Directors of the Company reasonably determines has
a material and adverse effect on his ability to fulfill his duties under this
Employment Agreement and such failure is not cured within thirty days after
written notice thereof is given to the Executive by the Company.
     “Change of Control” means an event described in Section 2.9(a) of the ISP,
excluding, for this purpose, any acquisition by First Atlantic Capital, Ltd. or
Atlantic Equity Partners III.
     “Competing Business” means any business which designs, distributes, sells
or markets golf equipment and golf related products, or any other business in
which the Company or any of its Affiliates is substantially engaged, (1) at any
time during the Term, or (2) for purposes of the Restricted Period, at any time
during the one-year period immediately preceding the termination of Executive’s
employment hereunder. Notwithstanding the foregoing, a Competing Business shall
not include (i) suppliers of the Company or any of its Affiliates, or (ii) any
entity that receives less than 25% of its

-2-



--------------------------------------------------------------------------------



 



revenue from the retail sales of golf equipment or golf related products, so
long as, in the case of either clause (i) or (ii), Executive does not engage in
the design, distribution, sales or marketing of golf equipment or golf related
products.
     “Date of Termination” means the date that Executive’s employment with the
Company terminates.
     “Disability” means a condition which renders Executive unable (as
determined by the Board of Directors of the Company in good faith after
consultation with a health care provider selected by the Board of Directors of
the Company after good faith consultation with Executive or his legal
representative) to regularly perform his duties hereunder by reason of illness
or injury for a period of more than six consecutive months.
     “Earned Bonus” means the Annual Bonus, determined based on the actual
performance of the Company for the full fiscal year in which Executive’s
employment terminates, that Executive would have earned for such fiscal year had
he remained employed for the entire year, prorated based on the ratio of the
number of days during such year that Executive was employed to 365. Such Earned
Bonus will be determined and paid to Executive (or his estate, if applicable) in
accordance with Section 4(b), if he is entitled to such Earned Bonus under
Section 5(b), Section 5(d) or Section 5(e), as if no such termination had
occurred.
     “Good Reason” means (i) a material and continuing failure to pay to
Executive compensation or benefits (as described in Section 4) that have been
earned, if any, by Executive, (ii) a material reduction in Executive’s
compensation or benefits (as described in Section 4), (iii) a material
reduction, without Executive’s written consent, in Executive’s title, position
or duties, or (iv) any breach by the Company of this Employment Agreement which
is material; provided, however, that the occurrence of any event described in
this sentence may only constitute Good Reason if (a) Executive gives the Company
written notice of his intention to terminate his employment for Good Reason and,
in reasonable detail, of the event constituting grounds for such termination
within sixty (60) days of the occurrence of such event and (b) the relevant
circumstances or conditions are not remedied by the Company within thirty
(30) days after receipt by the Company of such written notice from Executive.
     “ISP” means the Golfsmith International Holdings, Inc. 2006 Incentive
Compensation Plan, in each case as amended from time to time.
     “Release” means a full and final general release agreement executed by
Executive releasing the Company, its affiliated companies, its predecessors,
successors and assigns, and each of their officers, directors, agents, and
employees from any and all claims, with the exception of the Company’s breach of
its post-employment obligations arising under this Employment Agreement.
     “Restricted Period” means the two (2)-year period following the Date of
Termination.

-3-



--------------------------------------------------------------------------------



 



     “Term” means the three-year period following the Effective Date and any and
all subsequent full or partial one-year extensions thereto until terminated
pursuant to the provisions of this Employment Agreement.
SECTION 3. TITLE, POWERS AND DUTIES
     (a) Title. Executive shall be the Chairman and Chief Executive Officer of
the Company.
     (b) Powers and Duties. Executive in fulfilling his duties shall have such
powers as are normally and customarily associated with a president and chief
executive officer in a company of similar size and operating in a similar
industry, including the power to hire and fire employees and executives of the
Company reporting to Executive and such other powers as authorized by the Board
of Directors of the Company.
     Executive, as a condition to his employment under this Employment
Agreement, represents and warrants that he can assume and fulfill the duties
described in this Employment Agreement without any risk of violating any
non-compete or other restrictive covenant or other agreement to which he is a
party.
     (c) Reporting Relationship. Executive shall report to the Board of
Directors of the Company.
     (d) Full Time Basis. Executive shall serve the Company faithfully and to
the best of his ability and will devote his full business time, energy,
experience and talents to the business of the Company and its Affiliates.
     (e) Geographic Area. Executive shall perform his duties principally in the
Austin, Texas metropolitan area and shall be required to travel outside of that
area as necessary or appropriate to the performance of his duties hereunder.
SECTION 4. COMPENSATION AND BENEFITS
     (a) Annual Base Salary. Executive’s base salary shall be $600,000 per year,
which amount may be reviewed and increased at the discretion of the Board of
Directors of the Company or any committee of the Board of Directors of the
Company duly authorized to take such action. Executive’s base salary shall be
payable in accordance with the Company’s standard payroll practices and policies
for executives and shall be subject to such withholdings as required by law or
as otherwise permissible under such practices or policies.
     (b) Annual Bonus.During the Term, Executive shall be eligible to receive an
annual performance-based cash bonus (“Annual Bonus”). The maximum Annual Bonus
that Executive may earn is 75% of Executive’s then-current annual base salary,
based on the Company’s attainment of such annual earnings before interest,
depreciation, income tax, and amortization (“EBITDA”) goals as are established
by the Board of Directors of the Company and communicated to Executive on an
annual basis. Any Annual Bonus shall be paid during the Company’s fiscal year
immediately following the fiscal year to which such Annual Bonus relates

-4-



--------------------------------------------------------------------------------



 



and within 60 days following the delivery of the Company’s independent auditors’
report for such fiscal year.
     (c) Employee Benefit Plans.Executive shall be eligible to participate, on
terms no less favorable to Executive than the terms for participation of any
other senior executive of the Company, in the employee benefit plans, programs
and policies maintained by the Company in accordance with the terms and
conditions to participate in such plans, programs and policies as in effect from
time to time. The employee benefit plans described in this paragraph shall
include (if and for as long as the Company sponsors such plans):

  (1)   401(k) retirement savings plan;     (2)   disability plan;     (3)  
health plan; and     (4)   ISP.

     (d) Stock Options. Executive shall receive stock options to purchase
1,000,000 shares of common stock of the Company, provided, however, that such
options to purchase an amount of shares equal to 800,000 shares shall only be
exercisable if the shareholders of the Company approve an increase in the number
of shares available under the ISP at least equal to such amount of shares. The
exercise price of such options shall be the fair market value at the closing of
the market of such common stock on the grant date of such options. Such options
shall become exercisable in equal annual installments on each of the first five
anniversaries of the grant date of such options, provided, however, that such
options shall become fully exercisable in the event of a Change of Control. Such
options shall be subject to the terms and conditions set forth in the ISP and
the applicable option agreement granted to Executive under the ISP.
     (e) Vacation. Executive shall have the right to four weeks of vacation
during each successive one year period in the Term, which vacation time shall be
taken at such time or times in each such one year period so as not to materially
and adversely interfere with the performance of his duties under this Employment
Agreement. Executive in addition shall have the right to the same holidays as
other employees of the Company.
     (f) Expense Reimbursements. Executive shall have the right to reasonable
expense reimbursements consistent with the Company’s practice immediately prior
to the execution of this Agreement.
     (g) Residence and Transportation Expenses.
     During the Term, while Executive maintains his permanent residence in Fort
Lauderdale, Florida, the Company will pay or reimburse: (A) reasonable
residential rental and living expenses (including meals) incurred by Executive
during the Term for his temporary residence in the Austin, Texas, metropolitan
area, and (B) reasonable airfare incurred by Executive during the Term for
business purposes and commuting up to once per week between Austin, TX and Fort
Lauderdale, FL, subject to the Company’s receipt of such appropriate
documentation as the Company may reasonably require and compliance with the
Company’s expense reimbursement

-5-



--------------------------------------------------------------------------------



 



policy. For purposes of the preceding sentence, (i) the amount of such expenses
eligible for such payment or reimbursement provided during one calendar year
shall not affect the amount of such expenses eligible for such payment or
reimbursement in any other calendar year, (ii) any such payment or reimbursement
of an eligible expense shall be made on or before the last day of the calendar
year following the calendar year in which such expense was incurred, (iii) no
such payment or reimbursement may be liquidated or exchanged for another
benefit, and (iv) all such payments or reimbursements shall be treated as
separate payments for purpose of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). To the extent any amounts payable or reimbursed
under this Section 4(g) are taxable to Executive, the Company shall pay
Executive an additional cash sum to place Executive in the same after-tax
position Executive would have occupied absent the taxes attributable to such
amounts; provided, however, that any such payment shall be made by the end of
the calendar year next following the calendar year in which Executive remits
such taxes.
     (h) Indemnification.With respect to Executive’s acts or failures to act
during his employment in his capacity as a director, officer, employee or agent
of the Company, Executive shall be entitled to indemnification from the Company,
and to liability insurance coverage (if any), on the same basis as other
directors and officers of the Company.
SECTION 5. TERMINATION OF EMPLOYMENT
     (a) General.The Board of Directors of the Company shall have the right to
terminate Executive’s employment at any time with or without Cause, and
Executive shall have the right to terminate his employment at any time with or
without Good Reason. Except as otherwise provided in this Employment Agreement,
Executive’s participation in and entitlement to all fringe benefits or employee
benefit plans or programs shall cease upon the Date of Termination; however,
nothing in this Employment Agreement is intended to waive or abridge any right
or benefit which was vested under the terms and conditions of the applicable
plan or program on or before the Date of Termination.
     (b) Termination by Board of Directors without Cause, by cancellation, or by
Executive for Good Reason, or Change of Control. (i) If, prior to the occurrence
of a Change of Control, (A) the Board of Directors of the Company terminates
Executive’s employment without Cause or cancels an automatic extension of this
Employment Agreement under Section 1(b), or (B) Executive resigns for Good
Reason, in exchange for Executive executing, delivering and not revoking a
Release (such Release to be delivered on or before the end of the fifty (50) day
period following the Date of Termination), shall pay Executive: (1) his earned
but unpaid base salary and earned but unpaid Annual Bonus for any completed
fiscal year; (2) his Earned Bonus; and (3) 200% of an amount equal to his
then-current total annual base salary, payable, commencing no later than sixty
(60) days following the Date of Termination, in equal installments in accordance
with the Company’s payroll procedures during the twenty-four month period
immediately following commencement of such installment payments. This obligation
shall remain in effect even if Executive accepts other employment.
     (ii) If, on or following the occurrence of a Change of Control, (A) the
Board of Directors of the Company terminates Executive’s employment without
Cause or cancels an automatic extension of this Employment Agreement under
Section 1(b), or (B) if Executive

-6-



--------------------------------------------------------------------------------



 



resigns under any circumstances, the Company, in exchange for Executive
executing, delivering and not revoking a Release (such Release to be delivered
on or before the end of the fifty (50) day period following the Date of
Termination), shall pay Executive: (1) his earned but unpaid base salary and
earned but unpaid Annual Bonus for any completed fiscal year; (2) his Earned
Bonus; and (3) 200% of an amount equal to the sum of his current total annual
base salary plus his then-current maximum Annual Bonus (as described in
Section 4(b), payable, commencing no later than sixty (60) days following the
Date of Termination, in equal installments in accordance with the Company’s
payroll procedures during the twenty-four month period immediately following
commencement of such installment payments. This obligation shall remain in
effect even if Executive accepts other employment. For the avoidance of doubt,
if Executive is entitled to payment under this Section 5(b)(ii), he shall not be
entitled to payment under Section 5(b)(i).
     (iii) In case of a termination or resignation described in Section 5(b)(i)
or 5(b)(ii), the Company shall additionally make any COBRA continuation coverage
premium payments (not only for Executive, but for Executive’s dependents), for
the two year period following the Date of Termination or, if earlier, until
Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer; provided, however, that the
applicable period of “continuation coverage” for purposes of COBRA shall be
deemed to commence on the Date of Termination.
     (iv) Notwithstanding the provisions of this Section 5(b) or those of
Section 5(d) or 5(e), if the Release has not been executed and delivered as
described in this Section 5(b), or Section 5(d) or 5(e), as applicable, and
become irrevocable within the statutory revocation period, no amounts or
benefits under this Section 5(b), or Section 5(d) or 5(e), as applicable, shall
be or become payable.
     (v) Notwithstanding the foregoing provisions of this Section 5(b) or those
of Section 5(d), to the extent required in order to comply with Section 409A of
the Code, cash amounts that would otherwise be payable under this Section 5(b)
or Section 5(d) during the six-month period immediately following the Date of
Termination shall instead be paid, with interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code, on
the first business day after the date that is six (6) months following the
Executive’s “separation from service” within the meaning of Section 409A of the
Code.
     (c) Termination by the Board of Directors for Cause or by Executive without
Good Reason.If the Board of Directors of the Company terminates Executive’s
employment for Cause or Executive resigns without Good Reason other than on or
following the occurrence of a Change of Control, the Company’s only obligation
to Executive under this Employment Agreement shall be to pay Executive: (i) his
earned but unpaid base salary up to the Date of Termination; and (ii) his earned
but unpaid Annual Bonus for any completed fiscal year, and Executive shall have
no right to any Earned Bonus or any bonus payment prorated for a partial year in
which such termination occurs. The Company shall only be obligated to make such
payments and provide such benefits under any employee benefit plan, program or
policy in which Executive was a participant as are explicitly required to be
paid to Executive by the terms of any such benefit plan, program or policy
following the Date of Termination. For the avoidance of doubt, if Executive is
entitled to payment under this Section 5(c), he shall not be entitled to payment
under Section 5(b).

-7-



--------------------------------------------------------------------------------



 



     (d) Termination for Disability.The Board of Directors of the Company shall
have the right to terminate Executive’s employment on or after the date
Executive has a Disability, and such a termination shall not be treated as a
termination without Cause under this Employment Agreement. If Executive’s
employment is terminated on account of a Disability, the Company, in exchange
for Executive executing, delivering and not revoking a Release (such Release to
be delivered on or before the end of the fifty (50) day period following the
Date of Termination), shall pay Executive, shall:
     (1) pay Executive his base salary through the last day of the month
containing his Date of Termination (payable in a lump-sum within sixty (60) days
following the Date of Termination);
     (2) pay Executive his earned but unpaid Annual Bonus for any completed
fiscal year (payable in a lump-sum within sixty (60) days following the Date of
Termination);
     (3) pay Executive his Earned Bonus for the fiscal year in which the Date of
Termination occurs;
     (4) pay or cause the payment of benefits to which Executive is entitled
under the terms of the disability plan of the Company covering the Executive at
the time of such Disability;
     (5) make such payments and provide such benefits as otherwise called for
under the terms of the ISP and each other employee benefit plan, program and
policy in which Executive was a participant; and
     (6) make any COBRA continuation coverage premium payments (not only for
Executive, but also for Executive’s dependents), for the one year period
following the Date of Termination or, if earlier, until Executive is eligible to
be covered under another substantially equivalent medical insurance plan by a
subsequent employer; provided, however, that the applicable period of
“continuation coverage” for purposes of COBRA shall be deemed to commence on the
Date of Termination.
     (e) Death. If Executive’s employment terminates as a result of his death,
the Company, in exchange for the legal representative of Executive’s estate
executing, delivering and not revoking a Release (such Release to be delivered
on or before the end of the fifty (50) day period following the Date of
Termination), shall:
     (1) pay Executive’s estate Executive’s base salary through the last day of
the month containing the Date of Termination (payable in a lump-sum within sixty
(60) days following the Date of Termination);
     (2) pay Executive’s estate Executive’s earned but unpaid Annual Bonus for
any completed fiscal year (payable in a lump-sum within sixty (60) days
following the Date of Termination);

-8-



--------------------------------------------------------------------------------



 



     (3) pay Executive’s estate Executive’s his Earned Bonus, when actually
determined, for the year in which Executive’s death occurs,
     (4) make such payments and provide such benefits as otherwise called for
under the terms of the each employee benefit plan, program and policy in which
Executive was a participant; and
     (6) make any COBRA continuation coverage premium payments for Executive’s
dependents, for the one year period following Executive’s death or, if earlier,
until such dependents are eligible to be covered under another substantially
equivalent medical insurance plan; provided, however, that the applicable period
of “continuation coverage” for purposes of COBRA shall be deemed to commence on
the Date of Termination.
SECTION 6. COVENANTS BY EXECUTIVE
     (a) Company Property.Executive upon the Date of Termination or, if earlier,
upon the Company’s request shall promptly return all Property which had been
entrusted or made available to Executive by the Company, where the term
“Property” means all records, files, memoranda, reports, price lists, customer
lists, drawings, plans, sketches, keys, codes, computer hardware and software
and other property of any kind or description prepared, used or possessed by
Executive during Executive’s employment by the Company (and any duplicates of
any such Property) together with any and all information, ideas, concepts,
discoveries, and inventions and the like (including, but not limited to,
Confidential Information as defined in Section 6(c)) conceived, made, developed
or acquired at any time by Executive individually or, with others during
Executive’s employment which relate to the Company, its business or its products
or services.
     (b) Trade Secrets.Executive agrees that Executive shall hold in a fiduciary
capacity for the benefit of the Company and its Affiliates and shall not
directly or indirectly use or disclose any Trade Secret that Executive may have
acquired during the Term of Executive’s employment by the Company, its
Affiliates or any of their predecessors for so long as such information remains
a Trade Secret, where the term “Trade Secret” means information, including, but
not limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing or a process
that (i) derives economic value, actual or potential, from not being generally
known to, and not being generally readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and
(ii) is the subject of reasonable efforts by the Company and any of its
Affiliates to maintain its secrecy. This Section 6(b) is intended to provide
rights to the Company and its Affiliates which are in addition to, not in lieu
of, those rights the Company and its Affiliates have under the common law or
applicable statutes for the protection of trade secrets.
     (c) Confidential Information.Executive while employed by the Company or its
Affiliates and at all times thereafter shall hold in a fiduciary capacity for
the benefit of the Company and its Affiliates, and shall not directly or
indirectly use or disclose, any Confidential Information that Executive may have
acquired (whether or not developed or compiled by Executive and whether or not
Executive is authorized to have access to such information) during

-9-



--------------------------------------------------------------------------------



 



the Term of, and in the course of, or as a result of Executive’s employment by
the Company or its Affiliates or their predecessors without the prior written
consent of the Board of Directors of the Company unless and except to the extent
that such disclosure is (i) made in the ordinary course of Executive’s
performance of his duties under this Employment Agreement or (ii) required by
any subpoena or other legal process (in which event Executive will give the
Company prompt notice of such subpoena or other legal process in order to permit
the Company to seek appropriate protective orders). For the purposes of this
Employment Agreement, the term “Confidential Information” means any secret,
confidential or proprietary information possessed by or entrusted to the Company
or any of its Affiliates, including, without limitation, trade secrets, customer
or supplier lists, details of client or consultant contracts, current and
anticipated customer requirements, pricing policies, price lists, market
studies, business plans, operational methods, marketing plans or strategies,
product development techniques or flaws, computer software programs (including
object code and source code), data and documentation data, base technologies,
systems, structures and architectures, inventions and ideas, past current and
planned research and development, compilations, devices, methods, techniques,
processes, financial information and data, business acquisition plans and new
personnel acquisition plans (not otherwise included as a Trade Secret under this
Employment Agreement) that has not become generally available to the public
other than through disclosure by Executive, and the term “Confidential
Information” may include, but not be limited to, future business plans,
licensing strategies, advertising campaigns, information regarding customers or
suppliers, executives and independent contractors and the terms and conditions
of this Employment Agreement. The Confidential Information as described above
may be in any form, including, but not limited to, any intangible form such as
unrecorded knowledge, information, ideas, concepts, mental impressions, or may
be embodied in equipment or other tangible form, such as a document, drawings,
photographs, computer code, software or other printed or electronic media.
Notwithstanding the provisions of this Section 6(c) to the contrary, Executive
shall be permitted to furnish this Employment Agreement to a subsequent employer
or prospective employer.
     (d) Non-solicitation of Customers or Employees. Executive (i) while
employed by the Company or any of its Affiliates, shall not, on Executive’s own
behalf or on behalf of any person, firm, partnership, association, corporation
or business organization, entity or enterprise (other than the Company or one of
its Affiliates), solicit or attempt to solicit on behalf of a Competing Business
customers of the Company or any of its Affiliates, or induce or attempt to
induce any such customers or suppliers of the Company or any of its Affiliates
to cease or reduce business with the Company or any of its Affiliates, or
knowingly interfere with the relationship between any such customer, supplier or
any other business relation and the Company or any such Affiliate, and
(ii) during the Restricted Period shall not, on Executive’s own behalf or on
behalf of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, solicit or attempt to solicit on behalf of a
Competing Business customers of the Company or any of its Affiliates with whom
Executive had contact or made contact within the course of Executive’s
employment by the Company or an Affiliate within the twenty-four month period
immediately preceding the beginning of the Restricted Period, or induce or
attempt to induce any such customers or suppliers of the Company or any of its
Affiliates to cease or reduce business with the Company or any of its
Affiliates, or knowingly interfere with any relationship between any such
customer, supplier or any other business relation and the Company or any such
Affiliate.

-10-



--------------------------------------------------------------------------------



 



     (2) Executive (i) while employed by the Company or any of its Affiliates
shall not, either directly or indirectly, except in the interest of the Company
or any of its Affiliates, call on, solicit or attempt to induce any other
officer, employee or independent contractor of the Company or any of its
Affiliates to terminate his or her employment or relationship with the Company
or any such Affiliate and shall not assist any other person or entity in such a
solicitation (regardless of whether any such officer, employee or independent
contractor would commit a breach of contract by terminating his or her
employment), and (ii) during the Restricted Period, shall not, either directly
or indirectly, call on, solicit or attempt to induce any person who is or,
during the twelve month period immediately preceding the beginning of the
Restricted Period, was an officer, employee or independent contractor of the
Company or any of its Affiliates to terminate his or her employment or
relationship with the Company or any of its Affiliates and shall not assist any
other person or entity in such a solicitation (regardless of whether any such
officer, employee or independent contractor would commit a breach of contract by
terminating his or her employment). Notwithstanding the foregoing, nothing
herein shall prohibit any person from independently contacting Executive about
employment during the Restricted Period provided that Executive does not solicit
or initiate such contact.
     (e) Non-competition Obligation.Executive, while employed by the Company or
any of its Affiliates and thereafter during the Restricted Period will not, for
himself or on behalf of any other person, partnership, company or corporation,
directly or indirectly, acquire any financial or beneficial interest in (except
as provided in the next sentence), be employed by, or own, manage, operate or
control, or become a director, officer, partner, employee, agent or consultant
of, any entity which is engaged in, or otherwise engage in, a Competing
Business. Notwithstanding the preceding sentence, Executive will not be
prohibited from owning less than two percent (2%) of any publicly traded
corporation, whether or not such corporation is in a Competing Business.
     (f) Nondisparagement.
     During the Term and at all times thereafter, Executive shall not disparage
or defame to third parties the Company or any of its Affiliates or their
respective officers or directors, or their respective employees or owners who
were such employees or owners during the Term, or, during the Term and the
Restricted Period only, their respective customers who were such customers
during the Term. During the Term and at all times thereafter, the Company and
its Affiliates and their respective officers and directors shall not disparage
or defame Executive to third parties. Nothing contained in this Section 6(f)
shall preclude Executive or the Company or any of the Company’s Affiliates from
enforcing his or their respective rights under this Employment Agreement.
     (g) Reasonable and Continuing Obligations.Executive agrees that Executive’s
obligations under this Section 6 are obligations which will continue beyond the
date Executive’s employment terminates and that such obligations are reasonable,
fair and equitable in scope, terms and duration, are necessary to protect the
Company’s legitimate business interests and are a material inducement to the
Company to enter into this Employment Agreement.

-11-



--------------------------------------------------------------------------------



 



     (h) Remedy for Breach.Executive agrees that the remedies at law of the
Company for any actual or threatened breach by Executive of the covenants in
this Section 6 would be inadequate and that the Company shall be entitled to
(i) cease or withhold payment to Executive of any severance payments or benefits
described in Section 5 for which he otherwise qualifies under Section 5, and/or
(ii) specific performance of the covenants in this Section 6, including entry of
a temporary restraining order in state or federal court, preliminary and
permanent injunctive relief against activities in violation of this Section 6,
or both, or other appropriate judicial remedy, writ or order, in addition to any
damages and legal expenses which the Company may be legally entitled to recover.
The Company agrees to give Executive, and, if known, Executive’s attorney,
notice of any legal proceeding, including any application for a temporary
restraining order, relating to an attempt to enforce the covenants in this
Section 6 against Executive. Executive acknowledges and agrees that the
covenants in this Section 6 shall be construed as agreements independent of any
other provision of this Employment Agreement or any other agreement between the
Company and Executive, and that the existence of any claim or cause of action by
Executive against the Company, whether predicated upon this Employment Agreement
or any other agreement, shall not constitute a defense to the enforcement by the
Company of such covenants.
     (i) Scope of Covenants.
     The Company and Executive further acknowledge that the time, scope,
geographic area and other provisions of this Section 6 have been specifically
negotiated by sophisticated parties and agree that they consider the
restrictions and covenants contained in this Section 6 to be reasonable and
necessary for the protection of the interests of the Company and its Affiliates,
but if any such restriction or covenant shall be held by any court of competent
jurisdiction to be void but would be valid if deleted in part or reduced in
application, such restriction or covenant shall apply with such deletion or
modification as may be necessary to make it valid and enforceable.
SECTION 7. MISCELLANEOUS
     (a) Notices.Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail. Notices to the Company shall be
sent to the following address or a more recent address provided in writing by
the Company to Executive:
GOLFSMITH INTERNATIONAL HOLDINGS, INC.,
c/o First Atlantic Capital, Ltd.
135 E. 57th Street, 29th Floor
New York, New York 10022
Attention: Noel Wilens
Facsimile: (212) 750-0300
     Notices and communications to Executive shall be sent to the following
address or a more recent address provided in writing by Executive to the Chair
of the Board of Directors of the Company:
Martin Hanaka
1627 Southeast 7th Street
Fort Lauderdale, FL 33316

-12-



--------------------------------------------------------------------------------



 



     (b) No Waiver. No failure by either the Company or Executive at any time to
give notice of any breach by the other of, or to require compliance with, any
condition or provision of this Employment Agreement shall be deemed a waiver of
any provisions or conditions of this Employment Agreement.
     (c) Withholding Taxes.
     All amounts payable hereunder shall be subject to the withholding of all
applicable taxes and deductions required by any applicable law.
     (d) Texas Law.This Employment Agreement shall be governed by Texas law
without reference to the choice of law principles thereof. Any litigation that
may be brought by either the Company or Executive involving the enforcement of
this Employment Agreement or any rights, duties, or obligations under this
Employment Agreement, shall be brought exclusively in a Texas state court or
United States District Court in Texas.
     (e) Assignment.This Employment Agreement shall be binding upon and inure to
the benefit of the Company and any successor in interest to the Company or any
segment of such business. The Company may assign this Employment Agreement to
any affiliate or successor that acquires all or substantially all of the assets
and business of the Company or a majority of the voting interests of the
Company, and no such assignment shall be treated as a termination of Executive’s
employment under this Employment Agreement. Executive’s rights and obligations
under this Employment Agreement are personal and shall not be assigned or
transferred.
     (f) Other Agreements.Upon the Effective Date, this Employment Agreement
replaces and merges any and all previous agreements and understandings regarding
all the terms and conditions of Executive’s employment, or other service
provider, relationship with the Company, and this Employment Agreement
constitutes the entire agreement between the Company and Executive with respect
to such terms and conditions.
     (g) Amendment.No amendment to this Employment Agreement shall be effective
unless it is in writing and signed by the Company and by Executive.
     (h) Invalidity.If any part of this Employment Agreement is held by a court
of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Employment Agreement.
     (i) Litigation.In the event that either party to this Employment Agreement
institutes litigation against the other party to enforce his or its respective
rights under this Employment Agreement, each party shall pay its own costs and
expenses incurred in connection with such litigation.

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement in multiple originals to be effective as of the Effective Date.

                    GOLFSMITH INTERNATIONAL HOLDINGS, INC.
      EXECUTIVE
      By:    /s/ Noel Wilens       /s/ Martin Hanaka      Name:     Noel Wilens
      Name: Martin Hanaka     Title:     Chairman, Compensation Committee       
Date: June 13, 2008      Date: June 13, 2008 

-14-